REINHARD, Presiding Judge.
Movant appeals from the denial of his 27.26 motion, after an evidentiary hearing.
On June 3,1980, movant pleaded guilty to robbery first degree and was sentenced to fifteen years with the Department of Corrections. On August 14, 1980, he pleaded guilty to first degree assault and stealing a firearm and was sentenced to fifteen years on each charge, the sentences to run concurrent to the robbery sentence.
He filed this 27.26 motion alleging his pleas of guilty to all of these charges were involuntary. An evidentiary hearing was held at which movant and his wife testified. The trial court filed findings of fact and conclusions of law and denied the motion.
We have examined the record and conclude that the trial court’s findings and conclusions are not clearly erroneous. Neither does an error of law appear. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.